IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                      STATE V. RODRIGUEZ


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                JAMIE D. RODRIGUEZ, APPELLANT.


                            Filed February 8, 2022.    No. A-21-584.


       Appeal from the District Court for Madison County: JAMES G. KUBE, Judge. Affirmed.
       Melissa Figueroa and Patrick P. Carney, of Carney Law, P.C., L.L.O., for appellant.
       Douglas J. Peterson, Attorney General, and Jordan Osborne for appellee.


       RIEDMANN, ARTERBURN, and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
       Jamie D. Rodriguez appeals from her plea-based conviction for second degree assault. She
contends that the sentence imposed was excessive and that her trial counsel was ineffective in
various respects. For the reasons set forth here, we affirm.
                                   STATEMENT OF FACTS
        Rodriguez was charged with one count each of first degree assault, second degree assault,
and terroristic threats and three counts of use of a firearm to commit a felony. Pursuant to a plea
agreement, Rodriguez pled no contest to an amended charge of second degree assault wherein the
allegation that Rodriguez “intentionally or knowingly cause[d] bodily injury to another with a
dangerous instrument” was stricken. As such, the allegation to which Rodriguez pled no contest
was that she “recklessly cause[d] serious bodily injury to another with a dangerous instrument.”




                                               -1-
As part of the plea agreement, the State dismissed the remaining charges and agreed to not oppose
Rodriguez being sentenced to probation.
        The State provided a factual basis which set forth that, on February 3, 2019, Rodriguez and
the victim, who had both been consuming alcohol, met up at a party. During that evening, the pair
used Rodriguez’ vehicle to go to another party. When they arrived at the house where they believed
the party was to be held, there did not appear to be a party, so Rodriguez, who was driving, parked
nearby. While parked, Rodriguez and the victim got into a verbal altercation. After the argument
escalated, Rodriguez pulled out a gun and shot the victim in the groin area causing serious bodily
injury.
        Following the completion of a presentence investigation report (PSR), the district court
sentenced Rodriguez to 5 to 8 years’ imprisonment with 55 days’ credit for time served. Rodriguez
has appealed and is represented by different counsel than represented her during her plea and
sentencing.
                                  ASSIGNMENTS OF ERROR
         On appeal, Rodriguez contends (1) that the sentence imposed was excessive and (2) that
her trial counsel was ineffective by (a) failing to ensure that she had the opportunity to review the
PSR, (b) failing to obtain evidence surrounding the circumstances of the case and not disclosing
potentially mitigating facts to the prosecution to consider in plea negotiations, and (c) failing to
properly advise Rodriguez on the possible penalties related to second degree assault.
                                    STANDARD OF REVIEW
        An appellate court will not disturb a sentence imposed within the statutory limits absent an
abuse of discretion by the trial court. State v. Garcia, 302 Neb. 406, 923 N.W.2d 725 (2019). In
reviewing a sentence imposed within the statutory limits, an appellate court considers whether the
sentencing court abused its discretion in considering and applying the relevant factors as well as
any legal principles in determining the sentence to be imposed. State v. Rogers, 297 Neb. 265, 899
N.W.2d 626 (2017).
        The fact that an ineffective assistance of counsel claim is raised on direct appeal does not
necessarily mean that it can be resolved on direct appeal; the determining factor is whether the
record is sufficient to adequately review the question. State v. Wood, 310 Neb. 391, 966 N.W.2d
825 (2021). The record is sufficient to resolve on direct appeal a claim of ineffective assistance of
counsel if the record affirmatively proves or rebuts either deficiency or prejudice with respect to
the defendant’s claims. Id. Whether a claim of ineffective assistance of trial counsel may be
determined on direct appeal is a question of law. State v. Blaha, 303 Neb. 415, 929 N.W.2d 494
(2019).
                                            ANALYSIS
                                     1. EXCESSIVE SENTENCE
      Rodriguez’ first assigned error is that the sentence imposed was excessive. Specifically,
Rodriguez contends that the district court failed to properly consider sentencing factors.




                                                -2-
        Rodriguez was convicted of second degree assault, a Class IIA felony. See Neb. Rev. Stat.
§ 28-309(1)(b) (Reissue 2016). Rodriguez’ sentence of 5 to 8 years’ imprisonment is within the
statutory sentencing range for Class IIA felonies which are punishable by a minimum of no
imprisonment and a maximum of 20 years’ imprisonment. See Neb. Rev. Stat. § 28-105 (Cum.
Supp. 2020). Because Rodriguez’ sentence is within the statutory limits, we consider only whether
the court abused its discretion in weighing the appropriate factors.
        When imposing a sentence, a sentencing court is to consider the defendant’s (1) age, (2)
mentality, (3) education and experience, (4) social and cultural background, (5) past criminal
record or record of law-abiding conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense and (8) the amount of violence involved in the commission of the crime. State
v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019); State v. Rogers, 297 Neb. 265, 899 N.W.2d 626
(2017).
        At the time of the preparation of the PSR, Rodriguez was 28 years old, single, with no
dependents. She graduated from high school and had a minimal criminal history which included
convictions for speeding, minor in possession, first offense driving under the influence, and refusal
to submit to a preliminary breath test. The PSR reflected that Rodriguez had issues with alcohol
and marijuana and that continuing mental health treatment would be beneficial. The probation
officer set forth in the PSR:
        Based upon [Rodriguez’] minimal criminal history, her expressed preference [for]
        probation, interest in continuing mental health treatment, and the number of programs
        which would benefit [Rodriguez] and reduce her risk to recidivate, I believe she would
        benefit from a supervisory structure with cognitive and behavioral programming.
        Therefore I recommend she be sentenced to a term of probation in this matter. Based upon
        the severity of the offense, I recommend said sentence of probation be for an extended
        duration and include a period of incarceration. These conditions will emphasize the
        seriousness of the offense and promote respect for the law.

         At the sentencing hearing, defense counsel requested a sentence of probation noting that,
while out on bond during the pendency of the case, Rodriguez had obtained full-time employment,
was attending mental health counseling, completed intensive outpatient treatment, stopped using
alcohol and marijuana, and had not tested positive on any urinalysis test. The district court noted
that it had reviewed the PSR and addendums and held a lengthy discussion with Rodriguez
concerning her allegations that the victim had threatened her prior to the shooting and the victim’s
belief that Rodriguez did not shoot him intentionally. The court found that, due to the nature of the
offense, probation was not appropriate and that any sentence less than incarceration would
depreciate the seriousness of the offense and would promote disrespect for the law.
         We note that, although the district court did not state on the record that it had considered
each factor and the weight given thereto, the Nebraska Supreme Court has held that Neb. Rev.
Stat. § 29-2260 (Reissue 2016) (setting forth factors for a court to consider in determining whether
to impose or withhold imprisonment), “does not require the trial court to articulate on the record
that it has considered each sentencing factor, and it does not require the court to make specific
findings as to the factors and the weight given them.” State v. McCulley, 305 Neb. 139, 147, 939



                                                -3-
N.W.2d 373, 381 (2020). Further, a sentencing court is accorded very wide discretion in imposing
a sentence because the appropriateness of a sentence is necessarily a subjective judgment and
includes the sentencing judge’s observation of the defendant’s demeanor and attitude and all the
facts and circumstances surrounding the defendant’s life. State v. Rogers, 297 Neb. 265, 899
N.W.2d 626 (2017).
        Based upon factors including that the sentence imposed was within the statutory sentencing
range, the substantial benefit that Rodriguez received from the plea agreement including the
dismissal of four felonies, the nature of the offense, and the injuries suffered by the victim, we find
that the district court did not abuse its discretion in declining to sentence Rodriguez to probation
nor did the court abuse its discretion in the sentence imposed.
                             2. INEFFECTIVE ASSISTANCE OF COUNSEL
        Rodriguez next argues that she was denied effective assistance of counsel when trial
counsel (1) failed to provide sufficient time for Rodriguez to review the presentence investigation
report prior to sentencing, (2) failed to properly investigate the facts surrounding the offense and
notify the prosecution of mitigating circumstances, and (3) advised Rodriguez that she would be
sentenced to a term of probation for the offense.
        The voluntary entry of a guilty plea or a plea of no contest waives every defense to a charge,
except for the defenses of insufficiency of the indictment, information, or complaint; ineffective
assistance of counsel; and lack of jurisdiction. State v. Blaha, 303 Neb. 415, 929 N.W.2d 494
(2019). Thus, when a defendant pleads guilty or no contest, he or she is limited to challenging
whether the plea was understandingly and voluntarily made and whether it was the result of
ineffective assistance of counsel. Id. When a claim of ineffective assistance of trial counsel is
raised in a direct appeal, the appellant is not required to allege prejudice; however, an appellant
must make specific allegations of the conduct that he or she claims constitutes deficient
performance by trial counsel. State v. Lierman, 305 Neb. 289, 940 N.W.2d 529 (2020).
        To prevail on a claim of ineffective assistance of counsel under Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show that his or her
counsel’s performance was deficient and that this deficient performance actually prejudiced the
defendant’s defense. State v. Wood, 310 Neb. 391, 966 N.W.2d 825 (2021). An appellate court
may address the two prongs of this test, deficient performance and prejudice, in either order. Id.
When a conviction is based upon a guilty or no contest plea, the prejudice requirement for an
ineffective assistance of counsel claim is satisfied if the defendant shows a reasonable probability
that but for the errors of counsel, the defendant would have insisted on going to trial rather than
pleading guilty. State v. Blaha, 303 Neb. 415, 929 N.W.2d 494 (2019).
                                (a) Presentence Investigation Report
        Rodriguez first contends that trial counsel was ineffective for failing to provide her
sufficient time to review the PSR. Although Rodriguez acknowledges that she “indicate[d] to the
sentencing court that she had received and reviewed a copy of the [PSR], she argues that “trial
counsel did not make the [383 page PSR] available until the day of sentencing, and she did not
have enough time to thoroughly review the report before her sentencing.” Brief for appellant at 13.




                                                 -4-
She identifies as areas of concern “discrepancies noted between the substance use evaluation
completed by Behavior[ial] Health Services and comments reported to the probation office.
Probation noted its concern that Rodriguez was downplaying her substance use and that this was
indicative of ‘a greater tolerance for deviancy than presented.’” Brief for appellant at 13.
        A defendant has a qualified right to review his or her presentence report, and the defendant
may, with his or her attorney, examine the presentence report subject to the court’s supervision.
State v. Blaha, supra. However, a defendant waives his or her qualified right to review the
presentence investigation report by not notifying the trial court that he or she has not personally
reviewed the report and that he or she wishes to do so. Id.
        At the sentencing hearing, the following colloquy regarding the PSR occurred between the
court, Rodriguez, and defense counsel:
                THE COURT: And when we were in court on April 13th, I ordered that a
        presentence investigation report be prepared prior to sentencing. Have you had a chance to
        review that report with [defense counsel]?
                THE DEFENDANT: Yes, Your Honor.
                THE COURT: Any additions or corrections that you have to the PSI, sir?
                [Defense Counsel:] I e-mailed the Court a letter with a couple of pages of
        depositions. I would just ask that that be added as an addendum.
                THE COURT: I did receive that and I did review it. Any objections to the Court
        adding that as an addendum?
                [The State:] No, Your Honor.
        ....
                [The Court:] Any other additions or corrections that you have, sir?
                [Defense counsel:] No, Your Honor.
                THE COURT: Any from the State?
                [The State:] No, Your Honor.
                THE COURT: Do you understand I’m going to be using the contents of this report
        for purposes of sentencing you here today?
                THE DEFENDANT: Yes, Your Honor.

        From the above stated colloquy, it is apparent that Rodriguez asserted to the district court
that she had reviewed the PSR with defense counsel, she understood that the court would consider
the PSR in determining her sentence, and she did not request additional time to review the PSR.
Thus, the record affirmatively refutes this claim of ineffective assistance of counsel and, where the
record refutes a claim of ineffective assistance of counsel, no recovery may be had. See State v.
Liner, 24 Neb. App. 311, 886 N.W.2d 311 (2016). This argument fails.
                                   (b) Mitigating Circumstances
        Rodriguez next alleges that trial counsel was ineffective for failing to properly investigate
the circumstances of the case and failing to disclose mitigating issues for the prosecution to
consider. Specifically, Rodriquez contends that, although trial counsel was aware of facts
surrounding the victim’s prior contact with her, trial counsel



                                                -5-
       did not make an effort to obtain text records of text messages and phone logs which would
       have provided evidence of her prior contacts with the victim, and could have provided
       necessary context surrounding the communications between the victim and
       Rodriguez. . . . Rodriguez asserts that trial counsel did not do anything to obtain her cell
       phone records to obtain the evidence that the victim would threaten to kill himself, threaten
       her, and was pursuing a romantic relationship with Rodriguez, despite her turning him
       down.

Brief for appellant at 14.
        However, the PSR, which was reviewed by the district court, contained information
obtained from Rodriguez’ and the victim’s cell phones. The police report stated that a review of
the parties’ phone logs showed that there were multiple calls made by the victim to Rodriguez and
calls made by Rodriguez to the victim. Further, the report disclosed multiple texts between the
parties in which
        [the victim] would get angry with [Rodriguez] for seeing other men. [Rodriguez] made it
        clear that she was not his girlfriend and did not want to be in a relationship with [the
        victim]. A text conversation between [the parties] on 9/10/18 . . . indicates that some type
        of intimate contact took place between [the victim] and [Rodriguez] prior to this date. [The
        parties] would fight with each other and at times would block each other. After each
        disagreement they had a history of making up and making arrangements to see each other,
        usually to go out to eat. These fights that occurred through texting usually involved one or
        both being intoxicated.

        Further, during the sentencing hearing, Rodriguez informed the court about the victim’s
prior contact with Rodriguez including that the victim “had made advancements” towards
Rodriguez and had “forcibly kissed” her. She also informed the court that, on the date of the
incident, the victim “threatened” her and “stopped [her] from leaving” her vehicle and the district
court considered the circumstances in arriving at the sentence imposed. Since the record contained
the information Rodriguez claims was not provided to the sentencing court, the record
affirmatively refutes her claim of ineffective assistance due to counsel’s failure to obtain cell phone
logs and text messages. This assignment fails.
                                 (c) Advice Regarding Sentencing
        Rodriguez’ third claim of trial counsel’s ineffectiveness is that trial counsel “led her to
believe she would receive a sentence of probation.” Brief for appellant at 15. The record clearly
refutes this claim.
        In State v. Vanderpool, 286 Neb. 111, 118-19, 835 N.W.2d 52, 58 (2013), the Nebraska
Supreme Court, quoting State v. Scholl, 227 Neb. 572, 419 N.W.2d 137 (1988), stated:
                 “If the dialogue which is required between the court and the defendant whereat, as
        here, the court receives an affirmative answer as to whether the defendant understands the
        specified and full panoply of constitutional rights . . . and whether it is true that defendant
        was not improperly influenced by threats or promises . . . all done during the sanctity of a



                                                 -6-
       full and formal court proceeding, is to be impugned by a mere recantation made after the
       doors of the prison clang shut, we are wasting our time and that of the trial judges, making
       a mockery out of the arraignment process.”

        At the plea hearing, the district court advised Rodriguez of the possible penalties associated
with her plea to second degree assault and informed her that the court was “free to sentence [her]
under the full range of possible penalties” and that although she “may be entitled to an order of
probation by the Court at sentencing . . . there’s absolutely no promise or guarantee of the Court
entering such an order.” Rodriguez responded that she understood. Further, Rodriguez responded
in the negative when asked if “anyone made any threats, used any force or promised [her] anything
in exchange for [her] plea aside from the plea agreement. . .” Rodriguez admits as much in her
brief:
        Rodriguez does concede that when she entered her plea the court did advise her that while
        she may be entitled to an order of probation by the court at sentencing, there is no promise
        or guarantee of the court entering such an order of probation. Rodriguez also stated to the
        court that she understood that, pursuant to the plea agreement, the State had only agreed
        not to oppose probation.

Brief for appellant at 15. (Citations omitted.) We find that Rodriguez’ representations to the court
on the record that she understood there was no promise or guarantee of a sentence of probation
affirmatively refutes her current claim that her counsel was ineffective for suggesting otherwise.
                                          CONCLUSION
       Having considered and rejected Rodriguez’ assigned errors, we affirm her conviction and
sentence.
                                                                                   AFFIRMED.




                                                -7-